DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 12/18/2020 in which claim 14 was amended, claim 21-25 were canceled has been entered of record.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1-13, the prior art does not teach or suggest either alone or in combination a nonvolatile memory device comprising: second ends of the plurality of NAND strings outputting a plurality of multiplication bits corresponding to bitwise multiplication of the multiplicand data stored in the plurality of NAND strings and multiplier data loaded on the plurality of bit line, the plurality of switching transistors selectively summing the plurality of input currents based on the plurality of multiplication bits to output a plurality of output currents; and  15an analog-to-digital converter configured to convert the plurality of output currents to a plurality of digital values and in combination with other limitations.
Regarding claims 14-17, the prior art does not teach or suggest either alone or in combination a nonvolatile memory device comprising: plurality of switching transistors arranged in a plurality of rows and a plurality of columns, gate electrodes of the plurality of switching transistors connected to second ends of the plurality of NAND strings, a first electrode of each the plurality of switching transistors is directly connected to an input line of the plurality of input lines and a second electrode of each of the plurality of switching transistors is directly connected to an output line of the plurality of output lines, wherein the first and second electrodes of each of the plurality of switching transistors are drain and source electrodes and in combination with other limitations.

Regarding claims 18-20, the prior art does not teach or suggest either alone or in combination a processing in memory (PIM) method using a nonvolatile memory device, the PIM method comprising: storing multiplicand data in a plurality of NAND strings of a nonvolatile memory 25device, loading multiplier data on the plurality of bitlines; performing a read sensing operation of the multiplicand data to apply a plurality of 5multiplication bits to the gate electrodes of the plurality of switching transistors based on the sensed multiplicand data, the plurality of multiplication bits corresponding to bitwise multiplication of the multiplicand data stored in the plurality of NAND strings and the multiplier data loaded on the plurality of bitlines, and selectively summing a plurality of input currents using the plurality of switching 10transistors that are switched based on the plurality of multiplication bits to output a plurality of output currents and in combination with other limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHAN TRAN/Primary Examiner, Art Unit 2825